CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our reports dated March 14, 2017, relating to the financial statements and financial highlights, which appear in Vanguard Short-Term Treasury Fund, Vanguard Short-Term Federal Fund, Vanguard Intermediate-Term Treasury Fund, Vanguard GNMA Fund, Vanguard Long-Term Treasury Fund, Vanguard Short-Term Investment-Grade Fund, Vanguard Intermediate-Term Investment-Grade Fund, Vanguard Long-Term Investment-Grade Fund, Vanguard High-Yield Corporate Fund and Vanguard Ultra-Short-Term Bond Funds (constituting Vanguard Fixed Income Securities Funds) Annual Reports on Form N-CSR for the year ended January 31, 2017. We also consent to the references to us under the heading Financial Highlights, Financial Statements and Service ProvidersIndependent Registered Public Accounting Firm in such Registration Statement. /s/PricewaterhouseCoopers LLP Philadelphia, PA May 24, 2017
